bDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/20/2021 has been entered.
 Response to Amendment
Examiner acknowledges amended Claims 1 and 11, canceled Claims 4 and 5, withdrawn Claims 8, 9, and 18-20 in the response filed on 8/20/2021.
Response to Arguments
Applicant's arguments filed 8/20/2021 have been fully considered but they are not persuasive. 
Applicant argues that in paragraphs [0050]-[0052] of Roof et al., the fluororesin of Roof et al. is formed into tubing at a temperature lower than the melting point (less than 230°C) of the fluororesin.  Thus, it would be contrary to the teaching of Roof et al., for the fluororesin of Roof et al. to be formed into tubing at a temperature higher than the melting point (which is less than 230°C) of the fluororesin, and the properties (such as tearing property) of the fluororesin disclosed in Roof et al. would not necessarily be achieved.  Therefore, the feature of the presently claimed fluororesin tube cannot be attained from the combination of Ely et al. with Roof et al., and thus, the presently claimed subject matter is nonobvious. 
product.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  In the instant case, Ely et al. teaches fluororesin tube having a tubular shape (Title and Fig. 4).  Nevertheless, primary reference Ely et al. also teaches temperatures utilized in making its fluororesin tube is carried out approximately 530 to 570°F (~277 - ~299°C) (Col. 4: Lines 4-29). Thus, a temperature at which the thermoplastic fluororesin is melted and formed into a tubular shape in Ely et al. overlaps with Applicant’s claimed range of about 260 to 450°C.  
With regards to arguments directed to Roof et al., Roof et al. teaches that certain properties of the tubings can be evaluated by using an analytical technique of differential scanning calorimetry (DSC) [0047].  In some embodiments, tubings exhibiting good optical properties are provided, wherein the DSC traces indicate a dual melting peak and/or a broad melting peak.  Such traces indicated that the composition of the tubings are polymorphic in nature [0048].  In some embodiments, a broad melting range and an early onset of melting indicates the presence of low molecular weight material which, in some embodiments, can contribute to a desirable physical characteristics [0049].  One such physical characteristic is a onset of melting (as shown in DSC trace) is significantly lower than the melting point of the constituent polymer in a single-resin material (e.g., at least about 60 degrees less than the melting point of the polymer) ([0050] and [0052]).  Roof et al. discloses that an onset temperature is less than about 235°C [0050].  Therefore, the cited paragraphs of [0050]-[0052] by Applicant merely discloses that Roof et al.’s tubing has a physical characteristic of a melting point onset of less than about 235°C, not necessarily the temperature in which the tubing is formed via melt extrusion.  Due to the onset temperature being less than the melting point, the melting point of the material in the tubing is expected to be at least about 60 degrees higher than the onset temperature.  Thus, it appears that Roof et al.’s thermoplastic fluororesin is capable of being melted and formed into a tubular shape within the range of about 260 to 450°C.  Regardless, the instant limitation is a process limitation that is not germane to the determination of patentability of the claimed product.
The tearing property in Roof et al. is also not only based on the crystallinity as argued by Applicant.  Roof et al. discloses that translucent and transparent tubings were surprisingly developed by using resins capable of providing tubing having particular melting properties and/or with particular crystallinity characteristics.  It was unexpectedly found that tubings exhibit certain crystallinity values and/or certain early melting onset values can provide the unique combination of properties of heat shrinkability, peelability, and translucence or transparency (i.e. the melting property can impart tearability of the fluororesin tube) [0055].   Roof et al. also teaches that tubings can be scored, cut, nicked, etc. across the cross section of the tubing diameter, which one of ordinary skill in the art would recognize as providing the tearing property ([0037] and [0039]).  Therefore, one of ordinary skill in the art would apply the tearing property of Roof et al. to the fluororesin tube of Ely et al., and would arrive at the presently claimed fluororesin tube. 

Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, the Examiner maintains that it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Ely et al.’s fluororesin tube have a tearing property to be easily removed when needed.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Re 27028 (“Ely et al.”) in view of US Pub. No. 20150352319 (“Roof et al.”).
With regards to Claim 1, Ely et al. teaches a fluororesin tube consisting of a thermoplastic tetrafluoroethylene-hexafluoropropylene copolymer (Col. 1: Lines 33-35).  
Regarding the limitation “a temperature at which the thermoplastic fluororesin is melted and formed into a tubular shape is about 260 to 450°C”, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re 
Ely et al. does not teach its fluororesin tube having a tearing property in a lengthwise direction. 
However, Roof et al. teaches a fluororesin tube having tearing property in a lengthwise direction, the fluororesin tube consisting of a thermoplastic fluororesin selected from the group consisting of a tetrafluoroethylene-hexafluoropropylene copolymer and a tetrafluoroethylene-perfluoroalkyl vinyl ether copolymer (Abstract, [0020], [0022], and [0037]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Ely et al.’s fluororesin tube have a tearing property as claimed in order to be easily removed when needed [0006].  

With regards to Claims 11 and 12, Ely et al. teaches a fluororesin tube consisting of a thermoplastic tetrafluoroethylene-hexafluoropropylene copolymer (Col. 1: Lines 33-35). 
Ely et al. does not teach its fluororesin tube having a tearing property in a lengthwise direction, and its tube including a filler and/or a barium sulfate contrast agent. 
However, Roof et al. teaches a fluororesin tube having tearing property in a lengthwise direction, the fluororesin tube consisting of: (a) a thermoplastic fluororesin selected from the group consisting of a tetrafluoroethylene-hexafluoropropylene copolymer and a tetrafluoroethylene-perfluoroalkyl vinyl ether copolymer, and (b) a filler (dyes or colorants) 
 
With regards to Claims 2 and 13, Ely et al. teaches its fluororesin tube has heat shrinkability (Col. 1: Lines 33-35). 

With regards to Claims 3 and 14, Ely et al. teaches its fluororesin tube has an inner diameter heat shrinkage ratio of 20% or more when heated at 200°C (Col. 3: Lines 8-17 and 39-54 and Col. 5: Lines 63-71).  Due to Ely et al.’s fluororesin tube comprising substantially the same claimed material and heat shrinkability, it is intrinsic that Ely et al.’s fluororesin tube has the claimed heat shrinkage ratio when heated in a gas phase at 200°C for 5 minutes.  
It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC §102 or on prima facie obviousness under 35 USC §103, jointly or alternatively.  In re Best, Bolton, and Shaw, 195 USPQ 430.  (CCPA 1977).
. 

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Re 27028 (“Ely et al.”) in view of US Pub. No. 20150352319 (“Roof et al.”) as applied to Claim 1 or 11 respectively above, and further in view of JP 2004357847 (“Urakawa et al.”).
The prior art of record teaches a fluororesin tube having a tearing property as set forth above.  
Ely et al. does not explicitly teach its fluororesin tube comprising a weld line in the lengthwise direction. 
However, Urakawa et al. teaches a fluororesin tube comprising a weld line in a lengthwise direction (Abstract, Fig. 2, [0040], [0053], and Claim 1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Ely et al.’s fluororesin tube comprise a weld line as claimed to further ease the tearing of the fluororesin tube.  

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Re 27028 (“Ely et al.”) in view of US Pub. No. 20150352319 (“Roof et al.”) as applied to Claim 1 or 11 respectively above, and further in view of US Pub. No. 20080248226 (“Simon et al.”).
The prior art of record teaches a fluororesin tube having a tearing property as set forth above.  
Ely et al. does not teach a tear strength of the fluororesin tube is less than 8.0 N/mm. 
However, Simon et al. teaches a fluororesin tube, wherein a tear strength is at least about 0.4 N/mm (Abstract, [0018], and [0054]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Ely et al.’s 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496.  The examiner can normally be reached on Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 







/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/Primary Examiner, Art Unit 1785